Case 1:17-cv-06493-RJS Document 46-1 Filed 03/04/20 Page 1of 4

EXHIBIT A
Case 1:17-cv-06493-RJS Document 46-1 Filed 03/04/20 Page 2 of 4

On Sat, Nov 19, 2016 at 1:19 PM, Carl Benjamin <intotheaether@hotmail.co.uk> wrote:

 

Hi Akilah,

Is there any reason you've leveled a false copyright strike against me? Do you understand that

under fair use | can use copyrighted work in a transformative manner for parody or satire?

I'll naturally be contesting your claim, and | will win (I've been through this process with YouTube
many times now) sol am sending you this email as a polite way of seeing if we can't discuss the

issue,

Cheers

Carl

AKILAH HUGHES
Writer - Comedian + Internet Person

e: akilah. hughes@gmail.com
w: http://www. ltsAkilahObviously.com

m OREO
Case 1:17-cv-06493-RJS Document 46-1 Filed 03/04/20 Page 3 of 4

From: Akilah Hughes <akilah.hughes@gmail.com>
Sent: 19 November 2016 19:00
To: Carl Benjamin

Subject: Re: Your copyright strike against me

Satire or parody requires a commentary on the original work. Putting "SJW" in the title is not fair use

or commentary. YouTube won't be reinstating it.

On Sat, Nov 19, 2016 at 2:23 PM, Carl Benjamin <intotheaether@hotmail.co.uk> wrote:

Hi Akilah,

I'm sorry to tell you this, but editing is a transformative process and can indeed be used for
satire/parody. I'd recommend speaking to Jonathan Mcintosh to get more information, you can
contact him @radicalbytes. It'll help you understand the nuance of the issue. It's simply not true that

a two-minute remix of your video constitutes direct replication of copyright material.

YouTube will reinstate it, as | am within the bounds of US law. I'm happy you've reported me, as this

will help hasten the process.

On Saturday, November 19, 2016, Carl Benjamin <intotheaether@hotmail.co.uk> wrote:

You are comedian, can you honestly not see how my video was satirical?
Case 1:17-cv-06493-RJS Document 46-1 Filed 03/04/20 Page 4 of 4

From: Akilah Hughes <akilah.hughes@gmail.com>
Sent: 19 November 2016 20:28
To: Carl Benjamin

Subject: Re: Your copyright strike against me

Look at the comments on your video. No one thinks it's satire. You know why? There is no commentary. If you think

there is please tell me what that commentary is. There's nothing there.

On Saturday, November 19, 2016, Carl Benjamin <intotheaether@hotmail.co.uk> wrote:

The comments on that video were satirical themselves, in total recognition of the satirical nature of the video. Also,
there were no comments calling you a "she-boon" or "porch monkey" or anything of the like, at least, not that | saw.

The YouTube comment filter automatically screens such things, and if it doesn't | remove them personally.
